OPINION OF THE COURT
Quinn, Judge:
Other than a chronology of the usual pretrial proceedings, the record contains no explanation for the government’s failure to bring the accused to trial within 90 days of his confinement. See United States v Marshall, 22 USCMA 431, 47 CMR 409 (1973); United States v Burton, 21 USCMA 112, 44 CMR 166 (1971). Accordingly, the decision of the United States Navy Court of Military Review is reversed and the findings of guilty and the sentence are set aside. The charges are ordered dismissed.
Chief Judge Darden and Judge Duncan concur.